Citation Nr: 0715236	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for a shell 
fragment wound scar of the face, for the period prior to 
December 29, 2006.

2.  Entitlement to an evaluation in excess of 30 percent for 
shell fragment wound scar of the face, for the period from 
December 29, 2006.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

The veteran testified during a hearing at the RO chaired by 
the undersigned in February 2005.  A transcript of the 
hearing is associated with the veteran's claims folder.  In 
July 2006, the Board remanded the veteran's case to the RO 
for further evidentiary development.  

In a January 2007 rating decision, the RO granted the veteran 
an increased disability rating for his service-connected 
shell fragment wound scar of the face.  A 30 percent 
evaluation was assigned, effective from December 29, 2006.  
As such, the Board has characterized the issues on the 
decision title page to accurately represent the current 
status of the veteran's claim.

Finally, the Board notes that, in its Introduction to the 
July 2006 remand, the Board noted that during his 2005 
hearing, the veteran raised a new claim as to whether there 
was clear and unmistakable error (CUE) in a 1985 rating 
decision which did not assign a compensable rating for the 
SFW scar of the face and referred the matter to the RO for 
appropriate development and adjudication.  However, there is 
no indication that this matter has yet been considered by the 
RO and the matter is again referred to the RO for further 
development and adjudication.



FINDINGS OF FACT

1.  For the period prior to December 29, 2006, the objective 
medical evidence of record demonstrates that the veteran's 
service-connected shell fragment wound scar of the face was 
manifested by a slightly disfiguring scar of the forehead, 
measuring at least one-quarter inch in width.

2.  For the period from December 29, 2006, the objective 
medical evidence of record demonstrates that the veteran's 
service-connected shell fragment wound scar of the face is 
manifested by two depressed scars on the right side of the 
forehead, measuring 0.4 by 0.6 centimeters (cm.) and 0.6 by 
0.6 cm, and one depressed scar on the left side of the 
forehead, measuring 0.6 by 0.6 cm, without evidence of 
visible or palpable tissue loss, and either gross distortion 
or asymmetry of two features or paired sets of features, and 
no evidence of an exceptionally repugnant facial deformity.



CONCLUSIONS OF LAW

1.  For the period prior to December 29, 2006, the schedular 
criteria for a 10 percent rating, but not higher, for a shell 
fragment wound scar of the face have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801, 7802, 7803, 7804 and 7805 (2002 & 2006).

2.  For the period from December 29, 2006, the schedular 
criteria for a disability rating higher than 30 percent for a 
shell fragment wound scar of the face have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804 and 7805 (2002 & 2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002 & Supp 2006), requires 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice was 
not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letters mailed in September 2003 and 
July 2006, to include notice that he submit any pertinent 
evidence in his possession.  In addition, he was provided 
notice concerning the effective-date element of the claim in 
the July 2006 letter.  The Board notes that, even though the 
letters requested a response within 60 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained and he has 
been afforded two VA examinations in conjunction with his 
claim.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

II. Factual Background 

When examined for separation in December 1969, the veteran 
reported minor shrapnel wounds incurred in June 1969, 
although none were noted on the examination report.

At the initial VA examination in July 1970, the veteran 
reported shell fragment wounds over the right side of the 
face, chest, forearm, and left thigh.  He reported they were 
all superficial, and he had no complaints.  The examining 
physician noted five very tiny black spots measuring less 
than 1 millimeter (mm.), scattered on the right side of the 
face.  There was no significant scar, deformity, or 
disfiguration.

In September 1970, service connection was granted for shell 
fragment wound "scars" of the face.  A noncompensable 
evaluation was assigned, effective from July 8, 1969.

In September 2001, the RO received the veteran's current 
claim for an increased rating.

In June 2002, the veteran was afforded a VA examination.  The 
examiner reviewed the veteran's medical records and noted 
that during an earlier examination in July 1970, the 
examining physician noted five very tiny black spots 
measuring less than 1 millimeter, scattered on the right side 
of the veteran's face.  There was no significant scar, 
deformity or disfiguration.  On objective examination in June 
2002, the examiner noted that the veteran had a shrapnel 
fragment wound on the right side of his face which measured a 
centimeter in length.  It was nontender and non-inflamed but 
slightly disfiguring.  The examiner also noted that there was 
a significant wrinkling on the left side of the veteran's 
forehead which was pronounced as he wrinkled his forehead, 
which was not present on the right side.  The examiner also 
noted that there was an asymmetry of the wrinkling of the 
forehead in consequence of the shrapnel fragment wounds.  The 
veteran was diagnosed with a shrapnel fragment wound on the 
right side of the face.  At that time, four color photographs 
of the veteran's face and forehead were taken and are 
associated with the claims file.

In his February 2003 notice of disagreement, the veteran 
claimed that the June 2002 VA examination results showed that 
he had two of the eight characteristics of disfigurement (a 
one centimeter scar on the right side of his face and the 
lack of wrinkling on the entire right side of his forehead) 
and, therefore, he was entitled to a compensable evaluation 
for his service-connected disability.

In a March 2004 VA clinical report, a nurse practitioner 
noted that the veteran had a circular scar above the left 
eyebrow which measured 0.6 cm. by 0.6 cm.

During his February 2005 Board hearing, the veteran 
complained of having a tender facial scar.  He said the scar 
was a constant reminder of the day on which he was wounded.

Pursuant to the Board's July 2006 remand, the veteran was 
afforded another VA examination in December 2006.  On 
physical examination, the veteran was shown to have a scar on 
the right side of his forehead with a maximum width of 0.1 
cm. and a maximum length of 0.6 cm.  There was no tenderness 
on palpation, no adherence to underlying tissue, no 
underlying soft tissue damage, no skin ulceration or 
breakdown over the scar, no underlying tissue loss, no 
elevation of the scar, no disfigurement of the head, face or 
neck and no induration or inflexibility.  The scar was the 
same color as the normal skin and the texture of the scarred 
area was normal.  The examiner did note that the scar was 
depressed.  

The examiner also noted that there was another scar on the 
right side of the veteran's forehead, with a maximum width of 
0.4 cm. and a maximum length of 0.6 cm.  There was no 
tenderness on palpation, no adherence to underlying tissue, 
no underlying soft tissue damage, no skin ulceration or 
breakdown over the scar, no underlying tissue loss, no 
elevation of the scar, no disfigurement of the head, face or 
neck and no induration or inflexibility.  The scar was the 
same color as the normal skin and the texture of the scarred 
area was normal.  The examiner noted that this scar was also 
depressed.  

The examiner also noted that there was a scar on the left 
side of the veteran's forehead, superior to the left medial 
eyebrow, with a maximum width of 0.6 cm. and a maximum length 
of 0.6 cm.  There was no tenderness on palpation, no 
adherence to underlying tissue, no underlying soft tissue 
damage, no skin ulceration or breakdown over the scar, no 
underlying tissue loss, no elevation of the scar, no 
disfigurement of the head, face or neck, no induration or 
inflexibility, the scar was the same color as the veteran's 
normal skin and the texture of the scarred area was normal.  
And once again, the examiner noted that the scar was 
depressed.

In a January 2007 rating decision, the RO granted the veteran 
an increased rating for his service-connected shell fragment 
wound scar of the face.  A 30 percent evaluation was 
assigned, effective from December 29, 2006, the date of the 
recent VA examination.

III.  Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2006).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006); Rhodan v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (VA may not apply revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations); 38 U.S.C.A. § 5110(g) (West 2002).

In the September 2002 rating decision and September 2003 
statement of the case, the RO considered the veteran's claim 
under both the old and the new regulations. The veteran was 
afforded an opportunity to comment on the RO's action, and 
did not choose to do so.  Accordingly, there is no prejudice 
to the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).

The criteria in effect prior to August 30, 2002, provides 
that a 10 percent rating was assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Scars of the head, face, or neck may also be rated on the 
basis of disfigurement.  Under the criteria in effect prior 
to August 30, 2002, a noncompensable evaluation was warranted 
if the disfigurement was slight, and a 10 percent evaluation 
is warranted if the disfigurement is moderate.  Severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, warranted a 30 
percent evaluation.  Disfiguring scars warranted a 50 percent 
evaluation if there was complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).

A note following Diagnostic Code 7800 provided that the 10 
percent rating may be increased to 30 percent, the 30 percent 
to 50 percent and the 50 percent to 80 percent if in addition 
to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted with several 
unretouched photographs for rating by central office.

Under the current criteria, effective August 30, 2002, 
disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006).

Under the criteria effective August 30, 2002, a 10 percent 
evaluation is authorized for superficial, unstable scars.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2006).  A note 
following this diagnostic code provides that an unstable scar 
is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.

Under the criteria effective August 30, 2002, a 10 percent 
evaluation is authorized for superficial scars that are 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2006).

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The veteran is currently assigned a noncompensable evaluation 
prior to December 29, 2006 and a 30 percent evaluation 
thereafter, for disfigurement of the forehead under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  Under that code, a 30 percent 
rating is assigned where there are two or three 
characteristics of disfigurement.  




A. Compensable Evaluation for the Period Prior to December 
29, 2006

Upon review of the objective and probative medical evidence 
of record, the Board finds that for the period prior to 
December 29, 2006, a compensable evaluation is not warranted 
for the veteran's service-connected shell fragment wound scar 
of the face under the criteria in effect prior to August 30, 
2002.  Under the old rating criteria in effect prior to 
August 30, 2002, a noncompensable rating is for application 
where there is a slightly disfiguring scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).  The June 2002 VA 
examiner specifically stated that the scar on the left side 
of the veteran's forehead was slightly disfiguring and there 
is no other medical evidence in the record that shows that 
the veteran had a scar that was more than slightly 
disfiguring.  Accordingly, a compensable rating is not 
warranted under Diagnostic Code 7800 in effect prior to 
August 30, 2002.

A compensable rating is also not warranted under Diagnostic 
Codes 7801 or 7802 because there is no evidence of a scar 
with an area or areas exceeding 6 square inches or 
approximating one square foot.  Furthermore, a compensable 
rating is not for application under Diagnostic Codes 7803, 
7804 or 7805 either because there were no superficial scars 
which were poorly nourished with repeated ulceration or 
superficial scars which were tender or painful on objective 
demonstration.

However, the Board finds that, for the period prior to 
December 29, 2006, the veteran is entitled to a 10 percent 
rating under the current criteria, effective on August 30, 
2002.  Under the current rating criteria, a 10 percent 
evaluation is warranted when there is evidence of a scar at 
least one-quarter inch (0.6 cm.) wide at its widest part.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).  At the time 
of the June 2002 VA examination, the examiner noted the 
presence of a one centimeter shrapnel fragment wound on the 
right side of the veteran's face and outpatient treatment 
records from the VA Medical Center in Phoenix, Arizona, dated 
March 2004, indicate that the veteran had a circular scar 
above his left eyebrow which measured 0.6 cm. by 0.6 cm. in 
size.  Accordingly, the criteria for a 10 percent rating are 
met for the period prior to December 29, 2006 for the 
veteran's service-connected shell fragment wound scar of the 
face.

But, prior to December 29, 2006, the veteran is not entitled 
to a rating higher than 10 percent under the current rating 
criteria.  Prior to the December 2006 VA examination, there 
is no competent medical evidence of visible or palpable 
tissue loss and, furthermore, there is no evidence of more 
than one characteristic of disfigurement - that being the 0.6 
cm. scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006).  In addition, the veteran does not have a scar with 
an area or areas exceeding 12 square inches, which is 
required for a 20 percent rating under Diagnostic Code 7801.  
Diagnostic Codes 7802, 7803 and 7804 only provide for 10 
percent evaluations, and Diagnostic Code 7805 is not for 
application because there is no evidence of limitation of 
function of any part of the veteran's face.  

In summary, for all the reasons expressed above, the Board 
has concluded that, for the period prior to December 29, 
2006, the veteran is entitled to a rating of 10 percent, but 
no higher, under the current rating criteria for his service-
connected shell fragment wound scar of the face.  The benefit 
of the doubt has been resolved in the veteran's favor to this 
extent.  38 U.S.C.A. § 5107.

B. Rating In Excess of 30 Percent for the Period from 
December 29, 2006

Upon review of the competent and objective medical evidence 
of record, the Board finds that, for the period beginning 
December 29, 2006, the veteran's service-connected facial 
scars do not more nearly approximate the criteria for a 50 
percent rating.  During the December 2006 VA examination, the 
examiner found that the scar on the left side of the 
veteran's forehead measured 0.6 cm in width and he found that 
both scars on the right side of his forehead and the scar on 
the left side of his forehead were all depressed.  
Accordingly, the Board finds that the veteran does have at 
least two characteristics of disfigurement and the 30 percent 
rating is warranted.  However, because there was no evidence 
on objective examination of the veteran's scars having 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features, and 
because there were not four or five characteristics of 
disfigurement present, a higher rating of 50 percent is not 
warranted.

The Board has also considered whether a higher rating is 
warranted under the rating schedule in effect prior to August 
30, 2002.  Under that version of the rating schedule, a 30 
percent rating required severe disfigurement, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 50 percent rating was warranted when there 
was complete or exceptionally repugnant deformity of one side 
of the face or marked repugnant bilateral disfigurement.  
However, here, there is simply no objective basis for a 
finding that the veteran's forehead scar is more than 
slightly disfiguring - considering both the probative 
clinical findings and color photographs taken in 2002.  The 
service-connected disability does not result in deformity of 
any facial feature and there is no marked discoloration or 
color contrast.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002) and note.  Accordingly, a rating in excess of 30 
percent is not warranted under the criteria in effect prior 
to August 30, 2002.

The preponderance of the objective medical evidence of record 
is against the claim for a rating in excess of 30 percent 
from December 29, 2006 for the veteran's service-connected 
shell fragment wound scar of the face.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

C. Other Considerations

The Board has considered whether there is any other schedular 
basis to allow this claim, but has found none.  In addition, 
the Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalizations for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the scheduler 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned ratings.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.


ORDER

For the period prior to December 29, 2006, a 10 percent 
disability rating is granted for the veteran's shelf fragment 
wound scar of the face, subject to the laws and regulations 
governing the award of monetary benefits.

For the period beginning December 29, 2006, a disability 
rating in excess of 30 percent for a shell fragment wound 
scar of the face is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


